JONES, Justice
(concurring specially):
I concur in the result. I believe, as the opinion holds, that there must be some evidence to support bad faith or arbitrary and capricious conduct on the part of the City in withholding the issuance of a liquor license. The claim that the City has never issued such a license is relevant but insufficient, standing alone, to justify the trial Court in granting Ramada relief.
I would go one step further, however, and state without equivocation that, had the evidence shown numerous applicants had all been rejected and that these rejections were all without reasonable and justifiable grounds, I would answer in the negative the question initially posed in the opening sentence of the Court’s opinion.